 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.85


ASSET PURCHASE AGREEMENT
 
 
This Asset Purchase Agreement (the “Agreement”) is entered into as of August
____, 2008, by and among:  Porous Power Technologies, LLC, a Colorado limited
liability company (“Purchaser”) and Lithium Technology Corporation, a Delaware
corporation (“Seller”).  Certain capitalized terms used in this Agreement are
defined on Exhibit A.
 
1.           Sale Of Assets; Related Transactions.
 
1.1           Sale of Assets. Contemporaneously with the execution and delivery
of this Agreement, Seller shall cause to be sold, assigned, transferred,
conveyed and delivered to Purchaser good and valid title to the Assets (as
defined below), free of any Encumbrances, on the terms and subject to the
conditions set forth in this Agreement.  As used in this Agreement, “Assets”
shall mean:
 
(a)           all equipment, furniture and other tangible assets of Seller used
in the conduct of the Business, including all of the equipment, furniture and
other tangible assets of Seller identified on Part 1.1(a) of the Disclosure
Schedule;
 
(b)           Seller’s rights under all Assumed Contracts, all of which are set
forth on Part 1.1(b) of the Disclosure Schedule; and
 
(c)           all customers lists, books, records, files, data, inventories and
work-in-progress of Seller associated with the Assumed Contracts.
 
1.2           Excluded Assets.  Purchaser shall not acquire, and there shall be
excluded from the Assets (collectively, the “Excluded Assets”):
 
(a)           Seller’s interest in (i) cash on hand or in banks and cash
equivalents of Seller; (ii) all rights to collect from customers (and to retain)
all fees and other amounts payable, or that may become payable, to Seller with
respect to services performed on behalf of Seller on or prior to the Closing
Date; and (iii) all accounts receivable, notes receivable and other receivables
of Seller;
 
(b)            all Proprietary Assets owned, licensed or held by Seller and used
in the Business, all associated goodwill, rights, privileges, claims, past,
present and future causes of action and options relating to such Proprietary
Assets, including, but not limited to, all of the Proprietary Assets;
 
(c)           all Governmental Authorizations utilized in the conduct of the
Business; and
 
(d)           all books, records, files and data of Seller related to the
Business not described in Section 1.1(c) above.
 
1.3           Licenses to Seller Proprietary Assets. Seller hereby grants
Purchaser a nonexclusive, irrevocable, worldwide, royalty-free, fully paid
license, with the right to grant sublicenses through multiple tiers, under the
Seller Proprietary Assets for 10 years after the Closing Date to (a) use and
practice such Seller Proprietary Assets including, without limitation, to make,
use, have made, sell, offer to sell, import or otherwise exploit any product,
method, process, or service of Purchaser and  (b) to use, modify, reproduce,
distribute, publicly perform, publicly display, and create derivative works of
any Seller Proprietary Assets in order to exercise its rights granted under
subsection (a) (the “License”).
 
1.4           Purchase Price.  As consideration for the sale of Assets to
Purchaser and the grant of the License:
 

 
 

--------------------------------------------------------------------------------

 

 
(a)           Purchaser shall pay Seller US$1.00 in cash (the “Purchase Price”);
and
 
(b)           At the Closing, Purchaser shall assume the Assumed Liabilities (as
defined in Section 1.6 below).
 
1.5           Sub Lease Agreement. In connection with the execution of this
Agreement, the parties shall will enter into a Sub-lease Agreement for the
sublease of a portion of the facility of Seller at 5115 Campus Drive, Plymouth
Meeting, PA 19462 in a form mutually agreed upon by the parties. .


1.6           No other Liabilities or Obligations Assumed. Purchaser shall not
assume any Liability of Seller, other than the Assumed Liabilities.  Without
limiting the generality of the foregoing, nothing contained herein shall cause
Purchaser to assume (a) any Liabilities arising out of the conduct of the
Business prior to the Closing, whether known or unknown on the Closing Date,
other than the Assumed Liabilities; (b) any Taxes:  (i) payable with respect to
the business, assets, properties or operations of Seller relating to the
Business with respect to periods or portions thereof ending on or prior to the
Closing Date or (ii) incident to or arising as a consequence of the negotiation
or consummation by Seller of this Agreement and the Transactions; (c) any
Liability arising prior to or as a result of the Closing to any employees,
agents or independent contractors of Seller, or under any benefit arrangement
with respect thereto; provided that Purchaser shall be liable for any such
Liabilities resulting from Purchaser’s employment of Seller’s employees after
the Closing Date; (d) any Liability arising prior to, as a result of or after
the Closing from any Seller Contract that is not an Assumed Contract; and (e)
any Liability of Seller arising or incurred in connection with the negotiation,
preparation and execution of this Agreement and the Transactions and fees and
expenses of Seller’s counsel, accountants and other experts.  Purchaser does
assume and agree to discharge, when due, the Assumed Liabilities.  For purposes
of this Agreement, “Assumed Liabilities” shall mean only the following
Liabilities of Seller: the obligations of Seller under the Assumed Contracts,
but only to the extent such obligations (w) arise after the Closing Date; (x) do
not arise from or relate to any breach by Seller of any provision of any of such
Assumed Contracts that, with notice or lapse of time, would constitute or result
in a breach of any of such Assumed Contracts; (y) do not arise from any event,
circumstance or condition occurring or existing on or prior to the Closing Date;
and (z) are ascertainable (in nature and amount) by reference to the express
terms of the Assumed Contracts.
 
1.7           Sales Taxes.  Seller shall bear and pay, and shall reimburse
Purchaser and its respective affiliates for, any sales Taxes, use Taxes,
transfer Taxes, documentary charges, recording fees or similar Taxes, charges,
fees or expenses that may become payable in connection with the sale of the
Assets to Purchaser or in connection with any of the other Transactions.
 
1.8           Allocation.  Within 60 days following the Closing, Purchaser shall
deliver to Seller a statement setting forth Purchaser’s good faith determination
of the manner in which the Purchase Price is to be allocated among the
Assets.  Except as required by law, the allocation prescribed by such statement
shall be conclusive and binding upon Seller and Purchaser for all purposes and
Seller and Purchaser shall not file any Tax Return or other document with, or
make any statement or declaration to, any Governmental Body that is inconsistent
with such allocation.
 
1.9           Closing.  The closing of the sale of the Assets to Purchaser (the
“Closing”) shall take place at 10:00 a.m. at the offices of Cooley Godward
Kronish llp, 380 Interlocken Crescent, Suite 900, Broomfield, Colorado 80021 on
the date hereof, or at such other time or place as the parties may mutually
agree.  The date on which the Closing takes place shall be referred to as the
“Closing Date”.
 

 
 

--------------------------------------------------------------------------------

 



1.10           Further Assurances.  From and after the Closing Date, the Seller
shall cooperate with the Purchaser and the Purchaser’s affiliates and
Representatives, and shall execute and deliver such documents and take such
other actions as the Purchaser may reasonably request, for the purpose of
evidencing the Transactions and putting the Purchaser in possession and control
of all of the Assets.  The Seller hereby irrevocably nominates, constitutes and
appoints the Purchaser as the true and lawful attorney-in-fact of the Seller
(with full power of substitution) effective as of the Closing Date, and hereby
authorizes the Purchaser, in the name of and on behalf of the Seller, to
execute, deliver, acknowledge, certify, file and record any document, to
institute and prosecute any Proceeding and to take any other action (on or at
any time after the Closing Date) that the Purchaser may deem appropriate for the
purpose of (i) collecting, asserting, enforcing or perfecting any claim, right
or interest of any kind that is included in or relates to any of the Assets,
(ii) defending or compromising any claim or Proceeding relating to any of the
Assets; provided that Purchaser shall obtain Seller’s consent, not to be
unreasonably withheld, prior to compromising any such Proceeding, or
(iii) otherwise carrying out or facilitating any of the Transactions.  The power
of attorney referred to in the preceding sentence is and shall be coupled with
an interest and shall be irrevocable, and shall survive the dissolution or
insolvency of the Seller.


2.           Representations And Warranties Of Seller
 
Except as set forth in the Disclosure Schedule, Seller hereby represents and
warrants to Purchaser as follows as of the Closing Date:
 
2.1           Due Organization.  The Seller is a corporation duly organized,
validly existing and in good standing under the laws of Delaware.
 
2.2           Assets.
 
(a)           Seller is the sole owner of the Assets and Seller Proprietary
Assets and has full and exclusive right to assign the rights assigned herein;
 
(b)           all of the Assets (including the Seller Proprietary Assets) are
free and clear of all Encumbrances;
 
(c)           the Assets and Seller Proprietary Assets constitute all the Assets
necessary to enable the Seller to conduct the Business in the manner in which
such Business is being conducted;
 
(d)           none of the Seller Proprietary Assets infringe, conflict with or
violate any Proprietary Assets of any third party;
 
(e)           Seller has maintained the Assets and Seller Proprietary Assets in
confidence and has not granted, directly or indirectly, any rights or interest
whatsoever in the Assets or Acquired Proprietary Assets to any third party;
 
(f)           all employees, agents, consultants, or contractors of Seller who
have contributed to, participated in the development of or have access to any of
the Assets or Seller Proprietary Assets either (1) is a party to a
“work-for-hire” agreement under which the Seller (or any predecessor in
interest, if applicable) is deemed to be the original owner/author of all
property rights therein; or (2) has executed an assignment or an agreement to
assign in favor of the Seller (or any predecessor in interest, if applicable)
all right, title and interest in such material; and
 

 
 

--------------------------------------------------------------------------------

 

(g)           all Seller Proprietary Assets which are patents, trademarks,
service marks and copyrights that are registered with any Governmental Body are
valid and subsisting, and all documents, instruments, and fees necessary to
establish, perfect, and maintain the rights of the Seller in the Seller
Proprietary Assets have been and will be in the future validly executed,
delivered, and filed in a timely manner with the appropriate Governmental
Body.  Each of the Assets that is registered is and at all times has been in
compliance with all legal requirements and all filings, payments, and other
actions required to be made or taken to maintain such Asset in full force and
effect have been made by the applicable deadline.
 
2.3           No Conflicts.  No claim, whether or not embodied in an action past
or present, of any infringement, of any conflict with, or of any violation of
any Proprietary Asset, has been made or is pending or threatened against Seller
relative to the Assets.  Seller agrees to promptly inform the Purchaser of any
such claim arising or threatened in the future with respect to the Assets or any
part thereof.
 
2.4           Contracts.  Except as set forth in Part 2.4 of the Disclosure
Schedule, there are no Seller Contracts: (i) for or in any way relating to the
sale, license, purchase, development or support of any Asset or any Seller
Proprietary Assets); (ii) restricting the operation of the Seller’s business
with respect to, or its right to use, any of the Assets or any Seller
Proprietary Assets); or (iii) that are otherwise material to the operation of
the Business or use of the Assets.  
 
2.5           Compliance with Legal Requirements.  Except as set forth
in Part 2.5 of the Disclosure Schedule: (a) the Seller is, and has been, in
material compliance with each Legal Requirement that is or was applicable to it
or to the conduct of the Business or the ownership or use of any of its Assets;
and (b) no event has occurred, and no condition or circumstance exists, that
might (with or without notice or lapse of time) constitute or result directly or
indirectly in a violation by the Seller of, or a failure on the part of the
Seller to materially comply with, any Legal Requirement.
 
2.6           Governmental Authorizations.  The Governmental Authorizations held
by the Seller constitute all of the Governmental Authorizations necessary to
permit the Seller to own and use the Assets in the manner in which they are
currently owned and used and in the manner in which they are proposed to be
owned and used.  Each such Governmental Authorization is valid and in full force
and effect and the Seller is and has at all times been in material compliance
with all of the terms and requirements of each such Governmental Authorization.
 
2.7           Environmental and Safety Laws.  The Seller is not in violation of
any applicable statute, law or regulation relating to the environment or
occupational health and safety, and to its Knowledge, no material expenditures
are or will be required in order to comply with any such existing statute, law
or regulation.  
 
2.8           Proceedings; Orders; Litigation.  There is no pending action,
suit, Proceeding or investigation, and no Person has threatened to commence any
Proceeding, that involves Seller or that otherwise relates to or might affect
the Assumed Contracts, the Seller Proprietary Assets or any of the Assets
(whether or not Seller is named as a party thereto), and no event has occurred
that could reasonably be expected to give rise to or serve as a basis for the
commencement of any such Proceeding.  The foregoing includes, without
limitation, actions, suits, Proceedings or investigations pending or threatened
involving the prior employment of any of Seller’s employees, their use in
connection with Seller’s business of any information or techniques allegedly
proprietary to any of their former employers, or their obligations under any
agreements with prior employers.  There is no Order to which Seller, or any of
the Assets, are subject; and no Related Party of Seller is subject to any Order
that relates to the Business or to any of the Assets or Seller Proprietary
Assets.  There is no proposed Order that, if issued or otherwise put into
effect, may have an adverse effect on the Business, the Assets or the Seller
Proprietary Assets.  There is no action, suit, Proceeding or investigation by
Seller currently pending or that Seller intends to initiate.
 

 
 

--------------------------------------------------------------------------------

 

2.9           Authority; Binding Nature of Agreements.  Seller has the absolute
and unrestricted right, power and authority to enter into and to perform its
obligations under this Agreement and each of the Transaction Agreements; and the
execution, delivery and performance by the Seller of this Agreement and each of
the Transaction Agreements has been duly authorized by all necessary action on
the part of the Seller and its stockholders, board of directors and
officers.  This Agreement and each of the Transaction Agreements (assuming that
each such agreement has been duly and validly authorized, executed and delivered
by Purchaser) each constitute the legal, valid and binding obligation of the
Seller, enforceable against the Seller in accordance with their terms, except as
the enforceability hereof or thereof may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally or (ii) applicable
equitable principles (whether considered in a proceeding at law or in equity).  
 
2.10           Non-Contravention; Consents.  Except as set forth in Part 2.10 of
the Disclosure Schedule, neither the execution and delivery of this Agreement,
nor the consummation or performance of any of the Transactions, will directly or
indirectly (with or without notice or lapse of time):
 
(a)           contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which the Seller, or any of the Assets, is subject;
 
(b)           cause the Purchaser or any affiliate of the Purchaser to become
subject to, or to become liable for the payment of, any Tax;
 
(c)           cause any of the Assets to be reassessed or revalued by any taxing
authority or other Governmental Body;
 
(d)           contravene, conflict with or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is to be included in the Assets or is held by the Seller or any employee of
the Seller;
 
(e)           contravene, conflict with or result in a violation or breach of,
or result in a default under, any provision of any Seller Contract;
 
(f)           conflict or violate Seller’s Certificate of Incorporation or
bylaws; or
 
(g)           result in the imposition or creation of any Encumbrance upon or
with respect to any of the Assets.
 
2.11           Brokers.  The Seller has not agreed or become obligated to pay,
or has taken any action that might result in any Person claiming to be entitled
to receive, any brokerage commission, finder’s fee or similar commission or fee
in connection with any of the Transactions.
 
2.12           Liabilities; Seller.
 

 
 

--------------------------------------------------------------------------------

 



(a)           Seller is not now insolvent, nor will it be rendered insolvent by
any of the Transactions.  As used in this section, “insolvent” means that the
sum of the present fair saleable value of the assets of an Entity as a
going-concern do not and will not exceed its debts and other probable
Liabilities. Immediately after giving effect to the payment of the Purchase
Price to Seller:  (i) Seller will be able to pay its Liabilities (other than the
Assumed Liabilities) that then exist or that become due in the usual course; and
(ii) Seller will have assets that exceed its Liabilities (other than the Assumed
Liabilities).  The Purchase Price constitutes fair value for the Assets and the
consummation of the Transactions will not constitute a fraudulent transfer under
applicable Legal Requirements relating to bankruptcy and insolvency


(b)           Seller has never (i) made a general assignment for the benefit of
creditors, (ii) filed, or had filed against Seller, any bankruptcy petition or
similar filing, (iii) suffered the attachment or other judicial seizure of the
Assets or (iv) taken or been the subject of any action that may have an adverse
effect on Seller’s ability to comply with or perform any obligations under any
of the Transactional Agreements.  Seller is not subject to any Order and is not
bound by any Contract that may have an adverse effect on Seller’s ability to
comply with any of the Transactional Agreements, and there is no Proceeding
pending, and, no Person has threatened to commence any Proceeding, that may have
such effect.  No event has occurred, and no claim, dispute or other condition or
circumstance exists, that would reasonably be expected to give rise to the
commencement of any such Proceeding.
 
2.13           Phoenix Program Product Specifications. Part 2.13 of the
Disclosure Schedule lists all Product Specifications for all cells related to
any Phoenix Program.
 
3.           Representations And Warranties Of Purchaser.
 
 
Purchaser hereby represents and warrants to Seller as follows as of the Closing
Date:
 
3.1           Organizational Status.  The Purchaser is a limited liability
company duly organized, validly existing and in good standing under the Laws of
Colorado and is qualified to do business in any jurisdiction where it is
required to be so qualified except where the failure to so qualify would not
have a material adverse effect on the Purchaser.
 
3.2           Authorization.  The Purchaser has the requisite power and
authority to execute and deliver this Agreement and to perform the Transactions
performed or to be performed by it.  Such execution, delivery and performance by
the Purchaser has been duly authorized by all necessary corporate action.  This
Agreement has been duly executed and delivered by the Purchaser and constitutes
a valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms, subject to applicable laws of bankruptcy, insolvency,
moratorium and other laws affecting the rights of creditors generally.  The
Purchaser has the requisite power and authority (i) to conduct its business in
the manner in which its business is currently being conducted, and (ii) to own
and use its assets in the manner in which its assets are currently owned and
used.
 
4.           Closing Deliverables of the Parties.
 
4.1           Deliveries to be made by Seller.  At the Closing, Seller shall
deliver the following to Purchaser:
 
(a)           each of the consents identified in Part 2.10 of the Disclosure
Schedule;
 
(b)           the Sublease, executed by Seller;
 

 
 

--------------------------------------------------------------------------------

 



(c)           a Bill of Sale and Assignment and Assumption Agreement, in the
form attached hereto as Exhibit B (the “Assignment and Assumption Agreement”),
executed by Seller; and
 
(d)           such other bills of sale, endorsements, assignments and other
documents as may (in the reasonable judgment of Purchaser or its counsel) be
reasonably necessary or appropriate to assign, convey, transfer and deliver to
Purchaser good and valid title to the Assets free of any Encumbrances.


4.2           Deliveries to be made by Purchaser. At the Closing, Purchaser
shall deliver the following to Seller:
 
(a)           the Purchase Price;
 
(b)           the Sublease, executed by Purchaser;
 
(c)           the Assignment and Assumption Agreement executed by Purchaser.
 
5.           Covenants and Other Agreements.
 
5.1           Noncompetition; Non-Solicitation.  Seller agrees that it will not,
and they will cause its employees not to, directly or indirectly, whether
individually or as principal, agent, officer, director, employee, consultant,
partner, member or stockholder (other than as the passive holder of less than 5%
of the shares of a publicly traded company) of any Entity or otherwise, alone or
in association with any other individual, Entity or group:
 
(a)           engage in developing, offering, selling, or providing, or
attempting to develop, offer, sell, or provide, directly or indirectly, to any
person located anywhere in the world, any (i) products, technology, or the
intellectual property rights thereto, or (ii) services (including training
services), in either case, that are the same as or similar to, or otherwise
compete with the Business;
 
(b)           make known to any person, entity, firm or corporation the names
and addresses of any of the customers of Purchaser or any other information
pertaining to them;
 
(c)           solicit, divert or take away, or attempt to divert or take away,
the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of Purchaser; or
 
(d)           interfere with the business of Purchaser in any manner, including
the recruiting or hiring of any employee of Purchaser or any ex-employee of
Purchaser or the Company whose employment with Purchaser or the Company was
terminated less than one (1) year prior to the date of such interference.
 
The restrictions above shall remain in effect until the second anniversary of
the Closing Date.  References above to Purchaser shall include the Assets and
the Business being acquired and the employees being offered employment by
Purchaser hereunder.
 

 
 

--------------------------------------------------------------------------------

 



 
Seller understands that its agreement to the restrictions imposed above is a
material term of this Agreement and that Purchaser would not have entered into
this Agreement or be willing to consummate the transactions contemplated hereby
absent such agreement. Seller further acknowledges and agrees that the
restrictions imposed above are necessary to preserve the business and goodwill
that Purchaser is acquiring under this Agreement and to protect Purchaser’s
trade secrets, proprietary information, confidential information, know-how,
business and goodwill.  Seller agrees that, in light of Purchaser’s globally
competitive business, including the Business acquired hereunder, the
restrictions above are reasonable in duration, geographical area and
scope.  Seller acknowledges that any breach by it of this Section 5.1 will cause
irreparable damage to Purchaser, the damages for which may be unreasonably
difficult to measure or may be inadequate, and that in the event of such breach,
Purchaser shall be entitled to equitable relief, including injunctive relief,
without the need for proving damages or posting any bond, in addition to any
monetary damages and other remedies available to Purchaser under this Agreement
and at law.  Seller further agrees that should they violate any obligation
imposed in this Section 5.1, they shall continue to be bound by that obligation
until a period equal to the term of such obligation has expired without
violation of such obligation.
 
The parties agree that the restrictive covenants contained in this Section 5.1
are reasonable under the circumstances and further agree that the covenants
contained in this Section 5.1 shall be interpreted liberally in such a manner as
to be effective and valid under applicable law.  In the event any provision of
this Section 5.1 or portion thereof shall be held to be illegal or
unenforceable, the remainder of this Section 5.1 or such provision shall remain
in full force and effect.  If any one or more of the provisions contained in
this Section 5.1 shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provision shall be
construed by limiting or reducing it so as to be enforceable to the maximum
extent compatible with applicable law.
 
For purposes of this Section 5.1, the term “Purchaser” and “Seller shall include
their respective successors and assigns (including any successor to
substantially all of the assets of Seller).  
 
5.2           Additional Documentation. Promptly following the Effective Date,
but in any case not later than August 15, 2008, Seller shall execute and/or
cause to be delivered to Purchaser or any Governmental Body, as applicable, such
instruments and other documents (including any patent, trademark or copyright
assignments in a form acceptable to Purchasers), and shall take such other
actions as Purchaser may reasonably request (prior to, at or after the Closing),
necessary to establish, perfect, and maintain the rights of the Purchaser in the
Assets.
 
5.3           Removal of Hazardous Materials; Indemnification. The Seller shall
remove all Hazardous Materials which are not required for operating of the
Business from the facility located at 5115 Campus Drive, Plymouth Meeting, PA
19462 (the “Facility”) by no later than December 15, 2008. Any Hazardous
Materials retained at the Facility shall be pre-approved in writing by the
Purchaser. The Seller shall defend, hold harmless and indemnify the Purchaser
from any claim, suit or proceeding, Liability, Damages, cost or expenses arising
from or related to, without limitation, the use, storage, or transport of
Hazardous Materials (including any release, leakage or exposure associated
therewith) (i) by the Seller or (ii) at the Facility prior to the date of
occupancy of the Facility by the Purchaser pursuant to the Sublease.
 
5.4           Transition of the Business. Seller agrees and covenants that at
any time and from time to time it will promptly execute and deliver to the
Purchaser such further instruments and documents and take such further action as
the Purchaser may reasonably require in order to carry out the full intent and
purpose of this Agreement and to transition the Business to the Purchaser,
including, but not limited to: (i) providing Purchaser with all relevant
information available to assist with the smooth transition of the Business and
fulfillment of the Phoenix Program; (ii) providing the Purchaser with all leads,
contacts and other information available in connection to the Business and which
has been prospected by the Seller’s sales group over the last 18 months; (iii)
Seller shall support the purchase by Purchaser of electrodes and other
components (the “Components”), at Seller’s direct cost, to fulfill the
requirements of the Phoenix Program,  and for the other potential programs
currently contemplated in connection with the Business; provided, however,
Purchaser may require that Seller purchase any Components needed for the
Business from the suppliers and agrees to reimburse Seller for the direct cost
of such purchases; and (iv) honoring, and requiring its employees to continue to
honor, obligations of confidentiality, inventions assignments or other legal
obligations related to the Business. The parties shall  execute and/or cause to
be delivered to the other party, such instruments and other documents, and shall
take such other actions as Purchaser may reasonably request (prior to, at or
after the Closing), including entering into a supply agreement for the
Components, necessary to give effect to this Section 5.4.
 

 
 

--------------------------------------------------------------------------------

 

5.5           Hiring; Waiver. The parties acknowledge that in connection with
the transition of the Business from Seller to Purchaser, Seller shall terminate
the services of certain of its employees (the “Employees”) and that Purchaser
shall retain the services of certain of such Employees. As between the Purchaser
and Seller, the selection of such Employees and the terms and conditions of
service shall be determined at the sole discretion of the Purchaser. Seller
hereby waives any and all non-competition, non-solicitation or similar
provisions in any employment agreements, offer letters, arrangements or
understandings it is party to with such Employees in connection with the
transition of the Business and the hiring by Purchaser of such Employees in
connection therewith.
 
5.6           Sublease of the Facility. In connection with the transition of the
Business, pursuant to the terms and conditions of that certain [Sublease], dated
on or about the date hereof, between the Seller and the Purchaser (the
“Sublease”), the Seller shall sublease a portion of the Facility to the
Purchaser.
 
5.7           Protection of Seller Creditors.  Seller shall not make any
distribution, dividend, liquidation, disbursement or other payment of cash,
stock or property to any of its stockholders until the date at which Seller has
satisfied in full or, in the good faith judgment of the Board of Directors of
the Seller, has made adequate provision to satisfy in full, each Liability of
the Seller (including any Liability under this Agreement).
 
5.8           Transfer of Moral Rights.  In the event that any assignment of the
Assets pursuant to this Agreement may be ineffective or incomplete as a result
of any moral rights, artists’ rights, or any other similar rights worldwide
(“Moral Rights”), Seller hereby irrevocably and unconditionally transfers and
assigns to the Purchaser, effective as of the Closing Date, any and all Moral
Rights that Seller may have in or with respect to the Assets.  To the extent
that Seller cannot transfer and assign such Moral Rights to the Purchaser,
Seller hereby waives and agrees, effective as of the Closing Date, never to
assert such Moral Rights against the Purchaser or any of the Purchaser’s
licensees.  If Seller has any rights to the Assets that cannot be assigned to
the Purchaser or waived by Seller, then Seller unconditionally and irrevocably
grants to the Purchaser, effective as of the Closing Date, during the term of
such rights, an exclusive (including with respect to Seller), irrevocable,
perpetual, worldwide, fully paid and royalty-free license, with rights to
sublicense throughout multiple tiers of sublicensees, to use, reproduce, modify,
create derivative works of, distribute, perform, display, distribute directly
and indirectly, and otherwise exploit the Assets by all means now known or later
developed, and to make, have made, sell, offer to sell, lease, offer to lease
and import products and services that contain or embody such Assets.
 
5.9           Authorization from Others; Consummation.  To the extent that the
assignment of any lease, contract, commitment, power or right that are among the
Assets, or any claim, right or benefit arising thereunder or resulting therefrom
(the “Interests”), shall require the consent or other approval of other parties
thereto or any third party and Purchaser shall have waived the receipt of such
consent or other approval at the Closing, this Agreement shall not constitute an
assignment thereof.  After the Closing Date (i) Seller shall use all reasonable
efforts to take promptly, or cause to be taken promptly, all actions, and to do
promptly, or cause to be done promptly, all things necessary, proper or
advisable under applicable laws in order to properly assign such Interests to
Purchaser and (ii) until such Interests have been validly and effectively
assigned to Purchaser, (a) Purchaser and Seller shall make such other
arrangements, including licenses, subcontracts, subleases and sublicenses, as
may be practicable in order to obtain for Purchaser the benefits of such
Interests and for Purchaser to assume the Liabilities of such Interest (but
solely to the extent that such Liabilities would have been Assumed Liabilities
if such Interest was an Assumed Contract under this Agreement) as contemplated
by this Agreement and (b) Seller shall hold such Interests in trust for the
benefit of Purchaser and Purchaser shall be entitled to receive all benefits
under such Interests and shall be responsible for the Liabilities under such
Interest (but solely to the extent that such Liabilities would have been Assumed
Liabilities if such Interest was an Assumed Contract under this Agreement).
 

 
 

--------------------------------------------------------------------------------

 



6.           Indemnification.
 
6.1           Survival of Representations and Covenants.
 
(a)           The covenants, obligations, and licenses of each party to this
Agreement shall survive (without limitation):  (i) the Closing and the sale of
the Assets to Purchaser; (ii) any sale or other disposition of any or all of the
Assets by Purchaser; and (iii) the death or dissolution of any party to this
Agreement.  All of said covenants and obligations shall remain in full force and
effect and shall survive for an unlimited period of time.
 
(b)           The representations and warranties of Seller shall expire on the
first anniversary of the Closing Date (the “Expiration Date”); provided,
however, that the representations and warranties of Seller in Sections 2.1 (Due
Organization), 2.2 (Assets), 2.8 (Environmental and Safety Laws) and 2.10
(Authority; Binding Nature of Agreement) shall survive until the expiration of
the applicable statute of limitations; provided, further, however, that if a
Claim Notice (as defined below) relating to any representation or warranty of
Seller is given to Seller on or prior to the Expiration Date, then,
notwithstanding anything to the contrary contained in this Section 6.1(b), such
representation or warranty shall not so expire, but rather shall remain in full
force and effect until such time as each and every claim (including any
indemnification claim asserted by any Indemnitee under Section 6.2) that is
based upon, or that relates to, any breach or alleged breach of such
representation or warranty has been fully and finally resolved.
 
(c)           For purposes of this Agreement, a “Claim Notice” relating to a
particular representation or warranty shall be deemed to have been given if any
Indemnitee, acting in good faith, delivers to Seller a written notice stating
that such Indemnitee believes that there is or has been a breach of such
representation or warranty and containing (i) a brief description of the
circumstances supporting such Indemnitee’s belief that there is or has been such
a breach, and (ii) a non-binding, preliminary estimate of the aggregate dollar
amount of the actual and potential Damages that have arisen and may arise as a
result of such possible breach.
 
(d)           The representations, warranties, covenants and obligations of
Seller, and the rights and remedies that may be exercised by the Indemnitees,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or any Knowledge of, any of the
Indemnitees or any of their Representatives.
 
6.2           Indemnification by Seller.
 
(a)           Seller shall defend, hold harmless and indemnify each of the
Indemnitees from and against, and shall compensate and reimburse each of the
Indemnitees for, any Damages that are suffered or incurred by any of the
Indemnitees or to which any of the Indemnitees may otherwise become subject at
any time (regardless of whether or not such Damages relate to any third-party
claim) and that arise from or as a result of, or are connected with:
 
(i)           any breach of any representation or warranty made by Seller in
this Agreement or the Disclosure Schedule;
 
(ii)           any breach of any covenant or obligation of Seller contained in
this Agreement or any other Transaction Agreement with respect to which Seller
is a Party;
 

 
 

--------------------------------------------------------------------------------

 

(iii)           any alleged or actual infringement, misappropriation or other
violation by the Seller Proprietary Assets of any Proprietary Assets of any
third party;
 
(iv)           any Liability of Seller, other than the Assumed Liabilities;
 
(v)           any Liability to which the Purchaser or any of the other
Indemnitees may become subject and that arises directly or indirectly from or
relates directly or indirectly to any failure to comply with any bulk transfer
law or similar Legal Requirement in connection with any of the Transactions; and
 
(vi)           any Proceeding relating directly or indirectly to any breach,
alleged breach, Liability or matter of the type referred to in clauses (i)
through (iv) above (including any Proceeding commenced by any Indemnitee for the
purpose of enforcing any of its rights under this Section 6).
 
7.           Miscellaneous Provisions.
 
7.1           Further Assurances.  Each party hereto shall execute and/or cause
to be delivered to each other party hereto such instruments and other documents,
and shall take such other actions, as such other party may reasonably request
(prior to, at or after the Closing) for the purpose of carrying out or
evidencing any of the Transactions.
 
7.2           Fees And Expenses.  Each party shall bear and pay all fees, costs
and expenses that have been incurred or that are in the future incurred by, on
behalf of, such party in connection with the negotiation, preparation and review
of this Agreement (including the Disclosure Schedule), the other Transactional
Agreements and all bills of sale, assignments, certificates, opinions and other
instruments and documents delivered or to be delivered in connection with the
Transactions, and the consummation and performance of the Transactions.
 
7.3           Notices.  Any notice or other communication required or permitted
to be delivered to any party under this Agreement shall be in writing and shall
be deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile ) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties):
 
if to Seller:
 

 
Lithium Technology Corporation
5115 Campus Drive
Plymouth Meeting, PA 19462
     
with a copy to:
       
[______________]

if to Purchaser:



 
Porous Power Technologies, LLC
2765 Dagny Way, Suite 200
Lafayette, CO 80027
Attention:  President
Facsimile:  (720) 890 4888
     
with a copy to:
 




 
Cooley Godward Kronish LLP
380 Interlocken Crescent, Suite 900
Broomfield, CO  80021-8023
Attention:  Paul Gross
Facsimile:  (720) 566-4099
     
 
 




 
 

--------------------------------------------------------------------------------

 



7.4           Headings.  The underlined headings contained in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
7.5           Counterparts.  This Agreement may be executed in several
counterparts, including by facsimile or emailed PDF, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement.
 
7.6           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement may be brought
or otherwise commenced in any state or federal court located in the state of
Colorado.  Each party to this Agreement expressly and irrevocably consents and
submits to the jurisdiction of each state and federal court located in the state
of Colorado (and each appellate court located in the state of Colorado) in
connection with any such legal proceeding.
 
7.7           Successors And Assigns; Parties In Interest.
 
(a)           This Agreement shall be binding upon:  Seller and its successors
and assigns (if any), and Purchaser and its successors and assigns (if
any).  This Agreement shall inure to the benefit of:  Seller; Purchaser;
Indemnitees; and the respective successors and assigns (if any) of the
foregoing.
 
(b)           The Purchaser may freely assign any or all of its rights under
this Agreement (including its indemnification rights under Section 6), in whole
or in part, to any other Person without obtaining the consent or approval of any
other Person, provided that no such assignment will relieve Purchaser from any
of its obligations under this Agreement.  Seller shall not be permitted to
assign any of its rights or delegate any of its obligations under this Agreement
without the Purchaser’s prior written consent.
 
(c)           Except for the provisions of Section 6 hereof, none of the
provisions of this Agreement is intended to provide any rights or remedies to
any Person other than the parties to this Agreement and their respective
successors and assigns (if any).  Without limiting the generality of the
foregoing, (i) no employee of the Seller shall have any rights under this
Agreement, and (ii) no creditor of the Seller shall have any rights under this
Agreement.
 
7.8           Amendments.  This Agreement may not be amended, modified, altered
orsupplemented other than by means of a written instrument duly executed and
delivered on behalf of Purchaser and Seller.


7.9           Severability.  In the event that any provision of this Agreement,
or the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.
 
7.10           Entire Agreement.  The Transactional Agreements set forth the
entire understanding of the parties relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof.


7.11           No Interpretation Against Drafter.  Because each of the parties
has participated in drafting this Agreement, there shall be no presumption
against any party on the ground that such party was responsible for preparing
this Agreement or any part of it.
 

 
 

--------------------------------------------------------------------------------

 



 
The parties hereto have caused this Agreement to be executed and delivered as of
the date set forth above.
 


 

   
PURCHASER:
         
Porous Power Technologies LLC
         
By:
     
Name:
Timothy L. Feaver
   
Title:
President



 

   
SELLER:
         
Lithium Technology Corporation
         
By:
     
Name:
Theo M. M. Kremers
   
Title:
Chief Executive Officer



 



 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Certain Definitions
 
For purposes of the Agreement (including this Exhibit A):
 
Assumed Contract.  “Assumed Contract” shall mean any Seller Contract that is an
Asset, as set forth on Section 1.1(b) hereof.
 
Business.  “Business” shall mean Seller’s flat cell technology line of business
which includes, but is not limited to all operations, business, equipment,
customers, contracts, intellectual property, and tangible and intangible assets
associated with the design, production and sales of flat energy storage cells
and related technology, including without limitation the Phoenix Program,
contracts or understandings with Oceaneering International, Inc. and similar
projects.
 
Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
Contract.  “Contract” shall mean any written, oral, implied or other agreement,
contract, understanding, arrangement, instrument, note, guaranty, indemnity,
representation, warranty, deed, assignment, power of attorney, certificate,
purchase order, work order, insurance policy, benefit plan, commitment,
covenant, assurance or undertaking of any nature.
 
Damages.  “Damages” shall include any loss, damage, injury, liability, claim,
demand, settlement, judgment, award, fine, penalty, Tax, fee (including
reasonable attorneys’ fees), charge, cost (including costs of investigation) or
expense of any nature, net of any actual cash insurance recoveries.
 
Encumbrance.  “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, equity, trust, equitable interest,
claim, preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
transfer of an asset, any restriction on the receipt of any income derived from
an asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of an
asset).
 
Entity.  “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.
 
GAAP.  “GAAP” shall mean United States generally accepted accounting principles.
 
Governmental Authorization.  “Governmental Authorization” shall mean any permit,
license, certificate, franchise, concession, approval, consent, ratification,
permission, clearance, confirmation, endorsement, waiver, certification,
designation, rating, registration, qualification or authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Body or pursuant to any Legal Requirement, or right under any
Contract with any Governmental Body.
 
Governmental Body.  “Governmental Body” shall mean any:  (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority or any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).
 

 
 

--------------------------------------------------------------------------------

 

Hazardous Materials. “Hazardous Materials” shall mean (a) materials which are
listed or otherwise defined as “hazardous” or “toxic” under any applicable
local, state, federal and/or foreign laws and regulations that govern the
existence and/or remedy of contamination on property, the protection of the
environment from contamination, the control of hazardous wastes, or other
activities involving hazardous substances, including building materials, or
(b) any petroleum products or nuclear materials.
 
Indemnitees.  “Indemnitees” shall mean the following Persons:  (a) Purchaser;
(b) Purchaser’s current and future affiliates; (c) the respective
Representatives of the Persons referred to in clauses “(a)” and “(b)” above; and
(d) the respective successors and assigns of the Persons referred to in clauses
“(a)”, “(b)” and “(c)” above.”
 
Knowledge.  An individual will be deemed to have “knowledge” of a particular
fact or other matter if:
 
(a)           such individual is actually aware of such fact or other matter; or
 
(b)           a reasonably prudent individual could be expected to discover or
otherwise become aware of such fact or other matter in the course of conducting
a reasonably comprehensive investigation concerning the existence of such fact
or other matter.
 
A Person (other than an individual) will be deemed to have “knowledge” of a
particular fact or other matter if any individual who is serving as a director,
officer, partner, executor, or trustee of such Person (or in any similar
capacity) has, or at any time had, knowledge of such fact or other matter.
 
Legal Requirement.  “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, legislation, constitution, principle
of common law, resolution, ordinance, code, edict, decree, proclamation, treaty,
convention, rule, regulation, ruling, directive, pronouncement, requirement,
specification, determination, decision, opinion or interpretation issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Body.
 
Liability.  “Liability” shall mean any debt, obligation, duty or liability of
any nature (including any unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.
 
Order.  “Order” means any writ, judgment, decree, injunction or similar order of
any Governmental Body (in each case whether preliminary or final).
 
Person.  “Person” shall mean any individual, Entity or Governmental Body.
 
Phoenix Program. “Phoenix Program” shall mean the design, production and sales
of energy storage cells and related technology for use in underwater vehicles,
and other applications as provided to Phoenix International, Inc. (“Phoenix”),
including without limitation, all current and future purchase orders entered
within two years of the Effective Date between Phoenix and either Seller or
Purchaser.
 
Proceeding.  “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or any arbitrator or arbitration panel.
 

 
 

--------------------------------------------------------------------------------

 



 
Product Specifications. “Product Specifications” shall mean any specifications,
technical knowledge, know-how, documentation, formulas related to a battery or
cell, including, without limitation electrode size, numbers of pairs of
electrodes per cell, electrolyte formula, energy rating, performance
requirements, battery sizes, and the like.
 
Proprietary Asset.  “Proprietary Asset” shall mean any patent, patent
application, trademark (whether registered or unregistered and whether or not
relating to a published work), trademark application, trade name, fictitious
business name, service mark (whether registered or unregistered), service mark
application, copyright (whether registered or unregistered), copyright
application, maskwork, maskwork application, trade secret, know-how, customer
list, franchise, system, computer software, invention, design, blueprint,
engineering drawing, proprietary product, technology, proprietary right or other
intellectual property right or intangible asset.
 
Related Party.  Each of the following shall be deemed to be a “Related Party”:
(a) each individual who is an officer of Seller; (b) each stockholder holding
more than 5% of outstanding capital stock of Seller (a “Principal Stockholder”);
(c) each member of the immediate family of a Principal Stockholder and of each
of the individuals referred to in clause (a) above; and (c) any Entity (other
than Seller) in which any one of the individuals referred to in clauses (a) and
(b) above holds or held (or in which more than one of such individuals
collectively hold or held), beneficially or otherwise, a controlling interest.
 
Representatives.  “Representatives” shall mean officers, directors, employees,
authorized agents, attorneys, accountants and advisors.
 
Seller Proprietary Assets.  “Seller Proprietary Assets” shall mean any
Proprietary Assets owned, controlled or licensed by Seller related to or used by
Seller in connection with the Business.
 
Seller Contract.  “Seller Contract” shall mean any Contract:  (a) to which
Seller is a party; (b) by which Seller or any of its assets is bound or under
which Seller has any obligation; or (c) under which Seller has acquired any
right or interest.
 
Tax.  “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, estimated tax, gross receipts tax, value-added tax, surtax, excise
tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax,
business tax, occupation tax, inventory tax, occupancy tax, withholding tax or
payroll tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), that is, has been or may in
the future be (a) imposed, assessed or collected by or under the authority of
any Governmental Body or (b) payable pursuant to any tax-sharing agreement or
similar Contract.
 
Tax Return.  “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information that
is, has been or may in the future be filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.
 
Transactional Agreements.  “Transactional Agreements” shall mean (a) the
Agreement; (b) the Sublease; (c) the Assignment and Assumption Agreement, (d)
and any other documents and instruments executed or delivered by the parties in
connection with the Agreement, including pursuant to Sections 5.2 or 7.1 thereof
.
 
Transactions.  “Transactions” shall mean (a) the execution and delivery of the
respective Transactional Agreements by the parties thereto and (b) all of the
transactions contemplated by the respective Transactional Agreements, including:
(i) the sale of the Assets by Seller to Purchaser in accordance with the
Agreement; (ii) the assumption of the Assumed Liabilities by Purchaser; and
(iii) the performance by the parties of their respective obligations under the
Transactional Agreements, and the exercise by the parties of their respective
rights under the Transactional Agreements.
 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Bill of Sale and Assignment and Assumption Agreement
 


 
DISCLOSURE SCHEDULE

 
1.1.a.
Furnishings and Equipment List
See attached List

 
1.1.b.
Assumed Contracts
Seller transfers all rights to Phoenix cells as represented by Phoenix Purchase
Orders 007161 and 003959 and any follow-on contracts.  Purchaser is aware that
theses two Purchase Orders have been cancelled but Purchaser has the right to
those contracts should they become active again.  Seller transfers rights to all
other flat-cell business as identified in 1.1c to Purchaser.


1.1.c.
Customer Lists
Seller to provide Purchaser with a list of all customers for flat-cell batteries
over the last 18 months.  This list should provide the customer name, contacts,
and amount of business.

 
2.4.
List of Seller Contracts Restricting Business

Seller is to provide a list and documentation of any Non-Disclosure Agreements,
Licenses or Trade Secrets it entered into that may restrict Purchaser’s ability
to conduct business with the assets and contract rights Purchaser receives.



2.5.
Compliance with Legal Requirements
Seller to provide a list of any exceptions to Section 2.5.

 
2.10.
Non-Contravention and Consents
Seller to provide a list of any exceptions to Section 2.10.

 
2.13.
Phoenix Program Product Specifications

Seller to provide the specifications for the Phoenix Program battery cells.



